DETAILED ACTION
This Office action is in response to a Request for Continued Examination for application 16077899 filed 7 July 2022.  In this amendment, no claims were canceled or added. Claims 1-20 are pending, and have been examined, and have been rejected.

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully review the Office action, and make appropriate arguments and amendments.


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Argument
In summary, Applicant’s new claim limitations overcome the rejection; however, new rejections are made using new reference citations in order to teach the new limitations, and thus the claims remain rejected. 
The Examiner respectfully asks the Applicant to review the new references directed to Model-Based Predictive Control in the Conclusion section of this Office action.

Regarding Rejection Under 35 U.S.C. § 103:
The Applicant argues:

    PNG
    media_image1.png
    164
    977
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    982
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    986
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    712
    558
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    989
    media_image5.png
    Greyscale


The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows.
First Nakaya630 clearly detects an anomaly in the real environment, at least at elements 51 (51 actual measurement alarm determination unit, using actual measurement values) and 52 (52 estimation alarms determination unit, using estimated values determined from actual measured values). The alarms clearly suggest an anomaly in the real environment. Thus Nakaya630 clearly teaches detecting an anomaly in the real environment. Note that the Process Simulator 3, which generates the estimation values, is simply determining the values of unobserved internal values in the process, based upon the actual measurements. Often in a process, it is not possible to directly measure certain values that are internal to a process, and thus inaccessible to sensors, so the values are estimated from a simulation, based upon actual measurements.
Next, the Applicant asserts that the Prediction Simulator 4 of Nakaya630 is not built “to mimic portions of [a] real environment relevant to [a] detected anomaly.” The Examiner respectfully disagrees because the Prediction Simulator 4 simulates the operation of the Plant 1 using actual measurement values, and thus mimics portions of the real environment, and the simulation is relevant to the detected anomaly at least because the simulation uses actual measurement values which caused the anomaly. 
Accordingly, the arguments are not persuasive.  

The Applicant argues that Nakaya630 and Nakaya382 do not teach the new limitations, “selecting one or more configuration settings of the device to modify based on results of simulating the scenario associated with the detected anomaly at a rate higher than the rate at which the scenario occurs in the real environment;
Enabling a device within the real environment to be adaptive to the scenario by modifying the selected one or more configuration settings of the device based on the detected abnormal behavior.”

The Examiner respectfully replies:
Applicant’s claim amendments overcome the previous rejection. However, new references are used to reject the new limitations. Accordingly, the claims remain rejected. 

The Applicant argues:

    PNG
    media_image6.png
    504
    980
    media_image6.png
    Greyscale


The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows.
First, the Applicant asserts that Nakaya630 does not teach “a predicted anomaly,” and that the “future alarms” of Nakaya630 cannot be equated to a predicted anomaly. However, the Applicant merely alleges these conclusions without reason or evidence to support them.  As discussed in the rejection below, Nakaya630 teaches (paragraph 0100) that the operator recognizes future alarms and handles the issue. A future alarm fairly suggests a predicted anomaly.  Thus the argument is not persuasive.

Next, the rejection is an obviousness rejection which combines the teachings of both Nakaya630 and Nakaya382.  The MPEP recites in § 2145, "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012), and in MPEP §  2143.01, ”The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art... ,“ and, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).” The Examiner maintains that the combined teachings of both Nakaya630 and Nakaya382 would fairly suggest the entire limitation. Thus the Applicant’s argument that the claims do not recite, “plant settings are modified in response to a predicted anomaly,” is not relevant because the combined teachings of Nakaya630 and Nakaya382 are relied upon teach the entire limitation, “one or more configuration settings are modified in response to a predicted anomaly occurring in the real environment.” Thus as discussed above, the arguments are not persuasive, and thus the claims remain rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 3, 6, 7, 8, 11, 12, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya630 (US Patent Application Publication 20130147630) in view of Nakaya382 (US Patent Application Publication 20050240382).

The art of Nakaya630 and the art of Nakaya382 are all directed to performing a plant process simulation simultaneously with the real plant operation using a plant model, and actual measured plant data are used to update the simulation variables in real-time.

Regarding claims 1, 6, 11:
Nakaya630 teaches:
Detecting an anomaly in a real environment (figure 1, element 51, actual measurement alarm determination unit, accepts actual measurement values from element 2, and thus detects a real anomaly in the real environment, and paragraph 0069, generates alarms from real data,

    PNG
    media_image7.png
    611
    508
    media_image7.png
    Greyscale

[0069] In step S1 of FIG. 2, the actual measurement alarm determination unit 51 acquires the actual measurement values of various kinds of data containing the process data measured in the plant 1 via the actual measurement value acquisition unit 2 and the data acquired from the field control system. Then, in step S2, the comparison is made between each of the actual measurement values acquired in step S1 and an alarm setting value (upper limit value, lower limit value, for example) determined at each of the actual measurement values in advance to thereby update the alarm information, if necessary. For example, when the actual measurement value is bigger than the upper limit value or lower than the lower limit value, an actual measurement alarm is generated. When the data for which the actual measurement alarm having been generated shifts between the upper limit value and the lower limit value, the actual measurement alarm that has been generated may be cancelled.
);

building an environment simulation to mimic portions of the real environment relevant to the detected anomaly (figure 1, the prediction simulator 4 is an environment simulation of a real environment of the plant 1, and is relevant to a detected anomaly by the actual measurement alarm unit 51,
		
    PNG
    media_image7.png
    611
    508
    media_image7.png
    Greyscale

); 

simulating, within the environment simulation, a scenario associated with the detected anomaly at a rate higher than a rate at which the scenario occurs in the real environment (paragraph 0064, and figure 1, the prediction simulator is simulating the system which caused the anomaly at a higher rate than real-time,
[0064] The prediction simulator 4 inputs the estimation values acquired from the process simulator 3 and the actual measurement value of the process data acquired from the plant 1 to the model for simulating the operation of the plant 1 as initial values of the process data to thereby predict values of the process data in the future. The prediction simulator 4 executes the simulation of the state of the plan 1 at the calculation speed faster than the real time to thereby output the values of the process data representing the operation state of the plant 1 in the future as the prediction values. and figure 1, 

    PNG
    media_image7.png
    611
    508
    media_image7.png
    Greyscale

); 

Detecting, within the environment simulation, an abnormal behavior associated with the scenario (paragraph 0077, teaches an alarm when the predicted values of a simulation are abnormal, and see figure 1, prediction alarm determination unit 53 outputs prediction alarm related to prediction values, and the simulation is simulating a scenario of the plant,
		
    PNG
    media_image8.png
    350
    175
    media_image8.png
    Greyscale

[0077] In step S21 of FIG. 2, the prediction alarm determination unit 53 acquires the prediction values from the prediction simulator 4. Then, in step S22, the comparison is made between each of the prediction values acquired in step S21 and an alarm setting value (upper limit value, lower limit value, for example) determined at each of the prediction values in advance to thereby update the alarm information, if necessary. For example, when the prediction value is bigger than the upper limit value or lower than the lower limit value, a prediction alarm is generated. When the data for which the prediction alarm having been generated shifts between the upper limit value and the lower limit value, the prediction alarm that has been generated may be cancelled.
); 

Nakaya630 does not explicitly teach:
a processor; and 
a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method, the method comprising: 
 
selecting one or more configuration settings of the device to modify based on results of simulating the scenario associated with the detected anomaly at a rate higher than the rate at which the scenario occurs in the real environment;

Enabling a device within the real environment to be adaptive to the scenario by modifying the selected one or more configuration settings of the device based on the detected abnormal behavior.

Nakaya382 teaches:

selecting one or more configuration settings of the device to modify based on results of simulating the scenario associated with the detected anomaly at a rate higher than the rate at which the scenario occurs in the real environment (paragraph 0034, simulating at a rate higher than real time,
[0034] In the event a plant operator provides instructions which cause process simulator 10 operating in parallel with actual plant 30 to operate at a speed higher than the operating speed of actual plant 30 for the purpose of predicting trends of a predetermined time ahead (for example, several minutes ahead or several hours ahead), results of a process simulation at a certain time are received as initial data by way of initial data generation means 108. 
 
paragraph 0036, control part sends control signals to the plant which modifies selected configuration settings (control values) of a plant device based upon discrepancy between a desired value and an actual value (an abnormal behavior),
[0036] Future prediction means 109 displays the simulated results of future trends on display means 107. In addition, future prediction means 109 sends the simulated results of future trends to control part 111 for the purpose of feeding them back to the control of actual plant 30.
And Figure 2, future prediction means simulation 109 sends future prediction to control part 111 which sends control signals (operation amount instruction data) to the actual plant which modifies selected configuration settings of a selected device, and the simulation is based upon a scenario of the plant by input data,

    PNG
    media_image9.png
    593
    755
    media_image9.png
    Greyscale


);

Enabling a device within the real environment to be adaptive to the scenario by modifying the selected one or more configuration settings of the device based on the detected abnormal behavior (paragraph 0036, control part sends control signals to the plant which modifies configuration settings (control values) of a plant device based upon discrepancy between a desired value and an actual value (an abnormal behavior),
[0036] Future prediction means 109 displays the simulated results of future trends on display means 107. In addition, future prediction means 109 sends the simulated results of future trends to control part 111 for the purpose of feeding them back to the control of actual plant 30.
And Figure 2, future prediction means simulation 109 sends future prediction to control part 111 which sends control signals (operation amount instruction data) to the actual plant which modifies configuration settings of a plant device, and the simulation is based upon a scenario of the plant by input data,

    PNG
    media_image9.png
    593
    755
    media_image9.png
    Greyscale

)
a processor (paragraph 0046, a computer has a processor, and a CPU is a processor, If, for example, process simulation means 102 and future prediction means 109 are located on the same computer, process simulation means 102 may be stopped in a simulation which future prediction means 109 performs at high speed, so that loads on CPUs can be reduced.); and 
a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to execute a method, the method comprising (paragraph 0046, a computer has a -readable storage medium, and the memory stores instructions which cause a processor to execute steps, If, for example, process simulation means 102 and future prediction means 109 are located on the same computer, process simulation means 102 may be stopped in a simulation which future prediction means 109 performs at high speed, so that loads on CPUs can be reduced.). 

Nakaya630 essentially teaches simulating a system using a scenario related to a detected real-world anomaly, and simulating at a rate greater than real-time, in order to reproduce the anomaly in the simulation. Then the simulated anomaly is detected. Nakaya382 then teaches to correct the real-world anomaly by modifying configuration settings in a real-world plant device.  It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Nakaya382 as just discussed above, with the teachings of Nakaya630 as just discussed above to obtain the clear benefit that plant operators can predict plant behaviors several minutes or several hours ahead and reflect those predictions in plant control (Nakaya382, paragraph 0068), which would help prevent the anomaly. 


Regarding claims 2, 7, 12:
Nakaya630 teaches:
creating predictions using collected monitoring data (Figure 1, actual measurement values data on the left is fed to the prediction simulator, which produces prediction values,

    PNG
    media_image10.png
    594
    869
    media_image10.png
    Greyscale

);

Nakaya630 does not specifically teach:
detecting the anomaly in the real environment based on the predictions;
Nakaya382 teaches:
detecting the anomaly in the real environment based on the predictions (paragraph 0040, directly teaches the limitation:
[0040] Moreover, plant diagnosis means 110 checks consistency between data calculated by process simulation means 102 and the actual data obtained from actual plant 30 and, if the difference between the two exceeds a predetermined tolerance, displays the difference as a plant abnormality on display means 107.
).

Regarding claims 3, 8, 13:
Nakaya630 teaches:
Wherein the plant settings are modified in response to a predicted anomaly occurring in the real environment (Paragraph 0100, operator recognizes future alarms (a predicted anomaly) and handles the issue, which implies plant settings are changed,
[0100] Since the bar representing the current time is displayed almost at the center position of the alarm display screen, the position distinguishing the past alarms and the future alarms can be clarified. Thus, an operator can quickly recognize the meanings of the alarms and so the handling can be performed easily.
And paragraph 0096, operator can handle a plant based on predicted alarms,
[0096] As described above, according to the alarm display apparatus of this embodiment, since the quick handling can be performed based on the estimation alarm relating to the state of the product and the state of the intermediate substance etc. relating to the quality of the product, the quality of the product can be improved. Further, since the handling can be performed based on the prediction alarm, the number of the alarms to be generated hereinafter can be reduced and the plant can be operated more safely.
);

Nakaya630 does not specifically teach:
Wherein the one or more configuration settings 
Nakaya382 teaches:
Wherein the one or more configuration settings are modified (paragraph 0036, control part sends control signals to the plant which modifies configuration settings of a plant device,
[0036] Future prediction means 109 displays the simulated results of future trends on display means 107. In addition, future prediction means 109 sends the simulated results of future trends to control part 111 for the purpose of feeding them back to the control of actual plant 30.
)  

Regarding claims 17, 19:
Nakaya630 does not specifically teach:
wherein simulating the scenario comprises reproducing behavior of the device.
Nakaya382 teaches:
wherein simulating the scenario comprises reproducing behavior of the device (Paragraph 0027, simulating the plant process would simulate the devices of the plan, and further the plant is a device,  [0027] Process simulation means 102 uses simulation model 103 to perform a process simulation for operations of actual plant 30.).

Claims 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya630 as modified by Nakaya382 as applied to claims 1, 2, 3, 6, 7, 8, 11, 12, 13, 17, 19 above, further in view of Boyapalle (US Patent Application Publication 20170235622).

Regarding claims 16, 18, 20:
Nakaya630 as modified by Nakaya382 does not specifically teach:
wherein modifying the one or more configuration settings comprises changing code associated with the configuration settings.
Boyapalle teaches:
wherein modifying the one or more configuration settings comprises changing code associated with the configuration settings (paragraphs 0161-0164, for example, in 0162, the software is executable instructions, downloaded to a real device, and since the configuration of a device includes executable instructions, the instructions are configuration settings, Additionally, the information handling system diagnostic platform may generate an indicator of a predicted failure or cause of operational performance abnormality. Flow may proceed to 842 where a user or IT manager may be informed and an external remedy may be sought. In some embodiments of 842, an external remedy may involve an automated search for an external remedy available via network connection such as a software patch or software update. And for example, in 0164, The type of action generated may further depend on whether the diagnosis involves a predicted failure or a predicted cause of abnormal operational behavior. Proceeding to 850, the information handling system diagnostic platform may generate a corrective action by issuing executable instructions and transmitting the same to the client information handling system exhibiting abnormal operational behavior., It was old and well-known to download software to a device upon detecting a fault (see Conclusion section of this Office action)).
The art of Boyapalle and the art of Nakaya630 are analogous art because they are both directed to predicting system faults.
It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Boyapalle, specifically, modifying the one or more configuration settings comprises changing code associated with the configuration settings (see detailed citations above), with the teachings of Nakaya630 as modified by Nakaya382, as motivated by benefits recited in Boyaballe, including paragraph 0029, extending basic system capabilities to support predictive health reporting and self-remediation, dynamic resource optimization, and adaptive behavior and paragraph 0031, Since client information handling system health may degrade over time in that performance may become compromised, automatic indications of whether this happens or to what extent it is happening may be useful in management of information handling system performance  and paragraph 0034, The information handling system diagnostic platform may then determine to apply the new settings to the client information handling system to transform the client information handling system performance to fall within a threshold of deviation from a crowd-sourced performance baseline.

Claims 4, 5, 9, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya630 as modified by Nakaya382 as applied to claims 1, 2, 3, 6, 7, 8, 11, 12, 13, 17, 19 above, further in view of Nazir (Salmon Nazir et al., “How a plant simulator can improve industrial safety,” 2015, Process Safety Progress, volume 34, number 3, 7 pages) 
Regarding claims 4, 9, 14:
Nakaya630 teaches:
paragraph 0039, outputting actual measurement alarm information suggests a detected anomaly, [0039] comparing the actual measurement values with a threshold value to thereby output actual measurement alarm information based on a result of the comparison between the actual measurement values and the threshold value;) 
Nakaya630 as modified by Nakaya382 does not specifically teach:
wherein the scenario associated with severity level at which the scenario occurs in the real environment.
Nazir teaches:
wherein the scenario associated with the page 238, lower right corner, anomalies of abnormal and accident scenarios are simulated, which is a higher severity than real environment,

    PNG
    media_image11.png
    135
    684
    media_image11.png
    Greyscale

page 239, top right corner, operators are trained under simulated abnormal and accident conditions, such as a fire; this suggests simulating a scenario at a severity level higher than occurs in the real environment,

    PNG
    media_image12.png
    344
    558
    media_image12.png
    Greyscale


page 241, right column, section “Case studies of the plant simulator,” using an accident simulator for a large number of processes suggests an anomaly at a more frequent occurrence than the scenario occurs in a real environment,

    PNG
    media_image13.png
    114
    674
    media_image13.png
    Greyscale

).

The art of Nazir and the art of Nakaya630 are analogous art because they are both directed to simulating system faults.
It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Nazir, specifically, the scenario associated with the  (see detailed citations above), with the teachings of Nakaya630 as modified by Nakaya382, as motivated by benefits recited in Nazir, including page 238, the added value of this methodology, specifically process safety is the possibility of simulating abnormal situations and accident scenarios, and page 239, top right corner, the ability to train operators under abnormal and accident conditions.

Regarding claims 5, 10, 15:
Nakaya630 teaches:
paragraph 0039, outputting actual measurement alarm information suggests a detected anomaly, [0039] comparing the actual measurement values with a threshold value to thereby output actual measurement alarm information based on a result of the comparison between the actual measurement values and the threshold value;) 
Nakaya630 as modified by Nakaya382 does not specifically teach does not specifically teach:
wherein the scenario associated with 
Nazir teaches:
wherein the scenario associated with page 238, lower right corner, anomalies of abnormal and accident scenarios are simulated, and simulating accidents is more frequent than accidents occur in real environments,

    PNG
    media_image11.png
    135
    684
    media_image11.png
    Greyscale

page 239, top right corner, operators are trained under simulated abnormal and accident conditions, such as a fire; this suggests simulating a scenario at a more frequent occurrence than occurs in the real environment,

    PNG
    media_image12.png
    344
    558
    media_image12.png
    Greyscale


page 241, right column, section “Case studies of the plant simulator,” using an accident simulator for a large number of processes suggests an anomaly at a more frequent occurrence than the scenario occurs in a real environment,

    PNG
    media_image13.png
    114
    674
    media_image13.png
    Greyscale

).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Piotr Tatjewski, “Advanced Control of Industrial Processes,” Chapter 3, Model-based Predictive Control, 2007, Springer, pages 106-271; teaches model based predictive control, which appears to teach a significant portion of the independent claims. Controlling the plant in order to avoid future anomalies (see figure below). Predicted output differs from reference, which is an anomaly. Control signals are calculated for future operation in order to correct the anomaly:

    PNG
    media_image14.png
    615
    567
    media_image14.png
    Greyscale
  

Brunell (US Patent Application Publication 20050193739) teaches Model Predictive Control simulating a system at faster than real-time rate, and controlling the plant in order to avoid future anomalies (see figure 2). Predicted output differs from reference, which is an anomaly. Control signals are calculated for future operation in order to correct the anomaly:


    PNG
    media_image15.png
    648
    730
    media_image15.png
    Greyscale


Johnson (US Patent Application Publication 20150308204) teaches Model Predictive Control simulating a system at faster than real-time rate (paragraph 0091), and generating alarms when a future anomaly is predicted (paragraph 0086), and controlling the plant in order to avoid future anomalies (figure 6):

    PNG
    media_image16.png
    570
    880
    media_image16.png
    Greyscale


Kephart (US Patent Application Publication 20080027704) teaches online process simulation (a tracking simulation) for an industrial process.

Shapiro (US Patent Application Publication 20130317629) teaches online process simulation (a tracking simulation) for an industrial process.

Blevins (US Patent Application Publication 20070005266) teaches online process simulation (a tracking simulation) for an industrial process.

Nakaya (US Patent Application Publication 20130147630) teaches simulating a plant at faster than real-time rate (paragraph 0064):
[0064] The prediction simulator 4 inputs the estimation values acquired from the process simulator 3 and the actual measurement value of the process data acquired from the plant 1 to the model for simulating the operation of the plant 1 as initial values of the process data to thereby predict values of the process data in the future. The prediction simulator 4 executes the simulation of the state of the plan 1 at the calculation speed faster than the real time to thereby output the values of the process data representing the operation state of the plant 1 in the future as the prediction values.

Friman (US Patent Application Publication 20130116802) teaches using simulation results for control:
[0077] ... In some embodiments of the invention, the outputting may comprise sending the soft measurement data and/or other simulation data to the automation system for controlling or optimizing the industrial process and/or to a maintenance system for maintenance purposes.

Friman (US Patent Application Publication 20140135947) teaches simulating a plant at faster than real-time rate and sending simulation results to the real process control system (see figure 6, simulator 608 sends output to real control system 4) (claim 16 and paragraph 0024):
16. A system, comprising: a real-time automation system connected to an industrial process to control the industrial process; a historian database storing a plurality of real control inputs and real process measurements provided by the real automation system controlling the industrial process, a virtual automation system simulating the industrial process with a model of the industrial at a rate faster than the real-time automation system and providing a plurality of forecast control inputs and process measurements based on the model of the industrial process;

[0024] According to embodiments of the invention, the method comprises generating the forecast control inputs and process measurements in said virtual automation system at a speed faster that a real-time speed of real control inputs and process measurements.

Nakaya (US Patent Application Publication 20050240382) teaches simulating a plant at faster than real-time rate (in paragraph 0034), and using simulated results to control the plant (paragraph 0036).

Kanbe (US Patent Application Publication 20130253897) teaches simulating a plant then using simulated data to control the plant (see figure 3).

Lurie (US Patent Application Publication 20050187745) teaches simulating a plant and generating an alarm if the actual and simulated values disagree (paragraph 0009).

Nakaya Makoto et al., “Utilization of Tracking Simulator and its application to the future plant operation,” 2009, Yokogawa Technical Report English Edition No. 47, 4 pages; teaches a tracking simulator feeding simulated values to a control system, which modifies configuration settings:
	
    PNG
    media_image17.png
    222
    393
    media_image17.png
    Greyscale


Kenneth R. Dixon, “Modeling and simulation in ecotoxicology with applications in Matlab and Simulink,” 2012, CRC Press, 3 pages; teaches simulating scenarios that are more severe, and at a higher rate, than in a real environment:

    PNG
    media_image18.png
    334
    836
    media_image18.png
    Greyscale


Makoto Nakaya et al., “On-line simulator for plant operation,” 2006, Proceedings of the 6th World Congress on Intelligent Control and Automation, 4 pages; teaches an environment simulation that mimics a real environment, and runs at faster than real-time (second page),

    PNG
    media_image19.png
    157
    587
    media_image19.png
    Greyscale


“Mirror Plant,” 2014, Wayback Machine https://www.omegasim.co.jp/contents_e/solution/mirror/, 8 pages; teaches an environment simulation that mimics a real environment, and runs at faster than real-time (third page),

    PNG
    media_image20.png
    110
    680
    media_image20.png
    Greyscale


Fries (US Patent Application Publication 20150192636) teaches predicting a fault then providing a software update to prevent the fault:
[0022] Various embodiments provide improved operation of the crossing warning system by predicting failure of the crossing warning system. For example, by monitoring the electrical characteristics, the crossing warning system may determine a portion of the track is in need of repair. A maintenance operator may then be dispatched to the location of the track identified by the crossing warning system before a failure of the crossing warning system occurs. Optionally, or additionally, the crossing warning system may be remotely repaired without the need for the operator to be dispatched. For example, a software update may be electronically delivered to the crossing warning system.

Richter (US Patent Application Publication 20150205271) teaches detecting a fault then providing a software update to correct the fault:
[0017] DE 198 57 894 discloses a system that has means for function monitoring, fault detection and location and resultant reconfiguration. In this case, the faults that occur are detected in real time during operation of the appliance. The software is then reconfigured at runtime.

Kar (US Patent Application Publication 20180004180) teaches detecting a fault then providing a software update to correct the fault:
[0058] ... At 860, the software update or software download includes functionality to control an actuator. At 865, the computer processor is configured to transmit the software update or software download upon detection of a fault in the industrial or home automation control application.

Bates (US Patent Application Publication 20080155360) teaches detecting a fault then providing a software update to correct the fault:
[0028] In step 270, Applicants' engineering server 130 (FIG. 1) searches the configuration control database of step 210 for one or more code updates and/or code repairs (collectively "code updates") associated with the one or more one or more fault symptom codes of step 260. Applicants' method transitions from step 270 to step 310 (FIG. 3). 
[0030] Applicants' method transitions from step 340 to step 350 wherein Applicants' product failure alert assembly 120 installs the code update(s) on the interconnected product.



Jovan D. Boskovic et al., “A multiple model-based reconfigurable flight control system design,” 1998, Proceedings of the 37th Conference on Decision and Control, 7 pages; teaches the old and well-known concept of self-adapting reconfiguration to adapt to abnormal conditions.

Biem (US Patent No. 9,218,570) discloses a method of detecting anomalies in an environment and predicting future anomalies.

Mitchell (Mitchell, Robert et al., “Adaptive Intrusion Detection of Malicious Unmanned Air Vehicles Using Behavior Rule Specifications”, IEEE Transactions on Systems, Man, and Cybernetics: Systems, Vol. 44 No. 5, May 2014) discloses a system for adapting a UAV system to abnormal behavior via simulation.

Zhou (Zhou, Chunjie et al., “Design and Analysis of Multimodel-Based Anomaly Intrusion Detection Systems in Industrial Process Automation”, IEEE Transactions on Systems, Man, and Cybernetics: Systems, Vol. 45 No. 10, October 2015) discloses a simulation system for monitoring behavior and detecting anomalous scenarios.

Egeland (US Patent Application Publication 20070100478) teaches that scenarios are simulated at a higher frequency than occurs in real systems, and the scenarios are more severe: 
[0083] In an advantageous embodiment of the invention, the described method may be used for setting up test scenarios comprising initial physical and chemical conditions, input command settings, status signals, and possible sequences of one or more defects and associated failures, for training control system operators for commanding said control system (2) controlling said simulated petroleum process plant (10). Thus control system operators may be trained in the handling of difficult situations which may be imagined to occur when controlling a petroleum process plant (1), or an integrated operations control system controlling multiple process plants (1).
[0028] FIG. 1 describes general background art in which an integrated control and safety system is connected to a petroleum process plant. The control and safety system is arranged for the safe operation of the process plant. In normal operation, the control system furnishes control signals to the process plant, and said process plant acts as a response said control signals, and further provides sensor signals indicating the status of the process variables. The petroleum process plant is subject to failures and disturbances such as sudden drops in pressure, changes in chemical composition of the process stream, slow or sudden changes in the input volumes of either fluids or solids, and other disturbances, mechanical component failure, surges in energy supply, undesired precipitation of wax or scale in pipes, leakages, and other disturbances. 
[0029] FIG. 2 describes the same situation as FIG. 1 but in which the process plant is replaced by a simulated petroleum process plant, and where the simulated process plant and its initial thermodynamic state is arranged for as closely as possible to resemble the real petroleum process plant. The control signals furnished by the integrated control and safety system are furnished to the petroleum process plant simulator and the simulated petroleum process plant provides simulated sensor signals as a response to said control signals. The petroleum process plant simulator may be subject to simulated failures and disturbances like those mentioned above for the real plant, and may further comprise a failure testing module, in which various failure modes for the specific simulator may be simulated.

Groth (US Patent Number 10997513) teaches that scenarios are simulated at a higher frequency than occurs in real systems, and the scenarios are more severe: 
(48)    The diagnostic support tool's advanced, simulation-based PRA approaches can be used to explore thousands of accident scenarios. Coupling these scenarios with plant simulations allows prediction of plant parameters and consequences associated with each accident scenario. This provides in-depth modeling of the entire scenario.
(58)    As is evident, the ECCS can fail in multiple ways. Depending on how the ECCS fails, the accident scenario progression will vary as there are multiple possible accident scenarios associated with the failure of the ECCS, including severe accident scenarios, as shown in Table 1.
(62)    As part of the inherent safety of the generic iPWR, most combinations of failure of the SRV and ECCS components will result no fuel damage (e.g., an accident, but not a severe accident). However, some combinations of failures can result in severe fuel damage (a severe accident);

Salmon Nazir et al., “How a plant simulator can improve industrial safety,” 2015, Process Safety Progress, volume 34, number 3, 7 pages; teaches that scenarios are simulated at a higher frequency than occurs in real systems, and the scenarios are more severe:

    PNG
    media_image11.png
    135
    684
    media_image11.png
    Greyscale


    PNG
    media_image21.png
    199
    680
    media_image21.png
    Greyscale


    PNG
    media_image13.png
    114
    674
    media_image13.png
    Greyscale


M. Berutti, “Simulation and design software,” 2010, Instrumentation Reference Book, Elsevier Inc., 2 pages; teaches that scenarios are simulated at a higher frequency than occurs in real systems, and the scenarios are more severe:

    PNG
    media_image22.png
    142
    740
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    136
    738
    media_image23.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-271-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Russell L. Guill/
Examiner Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147